Mallard, C.J.
The Attorney General moves to dismiss the defendant’s appeal on the grounds that under the provisions of G.S. 7A-27 there is no appeal as a matter of right from interlocutory orders in a criminal case.
In State v. Henry, 1 N.C. App. 409, Judge Britt, speaking for the Court, said:
“Article 5 of Chapter 7A of the General Statutes deals with jurisdiction of the Court of Appeals. Pertinent portions of G.S. 7A-27 are as follows:
'Appeals of right from the courts of the trial divisions. — •
*494'(b) From any final judgment of a superior court, other than one described in subsection (a) of this section or one entered jn a post-conviction hearing under article 22 of Chapter 15, including any final judgment entered upon review of a decision of an administrative agency, appeal lies of right to the Court of Appeals.’ (Emphasis added.)
Subsection (d) permits appeals from certain interlocutory orders in civil actions or proceedings, but there is no provision for an appeal as a matter of right from interlocutory orders in criminal actions.”
This Court also said in State v. Lance, 1 N.C. App. 620:
“The defendant in this case attempts to appeal as a matter of right from the order denying his motion to quash and dismiss. In G.S. 7A-27 there is no provision for an appeal as a matter of right from interlocutory orders in criminal cases.”
The denial of the defendant’s motion to dismiss the charges contained in the bills of indictment is an interlocutory order. From the entry of such an order under the circumstances of this case, there is no appeal as a matter of right. The Attorney General contends in his brief that the Court should dismiss this action and also foreclose it on its merits.
Since we are of the opinion that the attempted appeal should be dismissed, we do not deem it appropriate to consider the matter on its merits. The attempted appeal is therefore dismissed, and the Superior Court should proceed to try the defendant upon the bills of indictment.
Appeal dismissed.
BRItt and Paricer, JJ., concur.